United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 13-3080                                                September Term, 2014
                                                                   1:12-cr-00075-RJL-1
                                                      Filed On: June 12, 2015
United States of America,

             Appellee

      v.

Arsalan Shemirani,

             Appellant


      BEFORE:        Garland, Chief Judge; Pillard, Circuit Judge; Edwards, Senior
                     Circuit Judge




              UNDER SEAL OPINION
            NOT AVAILABLE TO PUBLIC